DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/21 and 12/27/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Publication 2021/0289536).
Regarding claims 1 and 20, Liu teaches an apparatus a method for uplink transmission, comprising: (i.e. fig. 15 shows a terminal device comprising a processor, memory and transceiver executing programmed instructions; see paragraphs 370, 371)
 	receiving a configuration indicating a physical random access channel (PRACH) transmission occasion (RO), (i.e. fig. 14 shows a terminal (UE) may receive a random access configuration from a base station; see paragraphs 158)
 	determining resource set(s) corresponding to one or more PRACH ROs according to the configuration, (i.e. fig. 14 shows the UE may determine, according to the configuration, time-frequency resources for uplink communications; see paragraphs 158) and
 	performing uplink transmission on the determined one or more resource sets. (i.e. the UE may transmit on the uplink resources based upon signature resolution; see paragraphs 158)
Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 – 19 each dependent on a claim that would be allowable if claim 2 was rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 14, 2022Primary Examiner, Art Unit 2471